Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.     Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP S63-101430 Yoshida et al., the machine English translation provided herewith being referenced below.

Yoshida discloses pulverizing polytetrafluoroethylene, which is produced by emulsion polymerization, in a ketone-based solvent.  See Yoshida, claim 2 and page 4, lines 105-106, which shows making the polytetrafluoroethylene by emulsion polymerization.  See Yoshida, 
Yoshida, page 4, lines 102-104, page 5, lines 121-126, and page 6, lines 149-150 shows making a solution or dispersion of the polytetrafluoroethylene and other polymer materials and mixing at temperatures of 10⁰ C or less and then obtaining a solid.  This falls within the scope of the temperatures of the instant claims.
Yoshida, page 6, lines 146-154 reduces the particle size from 500 µm to 50 µm by homogenization.  This step of Yoshida falls within the scope of the first step of the instant claim 1.
Yoshida then mixes the pulverized fine powder with carbon black, which falls within the scope of the instantly claimed carbon nanomaterial according to the instant specification, page 13, lines 4-6, noting “carbon black” of line 6.  See Yoshida, page 6, line 155.  This falls within the scope of the instantly claimed second step.
The particles were then precipitated and dried, i.e. the ketone-based solvent is removed, to give composite resin particles.  See Yoshida, page 7, lines 157-158.
     The particle size of Yoshida, page 3, lines 80-82 falls within the scope of the instantly claimed average particle diameters of 50 µm or less.
     Yoshida, page 7, lines 164-169, particularly 169, discloses the molded article of the instant claim 5.
     It is expected that the resistance of the carbon black/polytetrafluoroethylene of Yoshida discussed above is necessarily and inherently within the very broad range of the instant claim 6, considering the very high volume resistivity of the instant claim 6 and the content of conductive .

4.      Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP S63-101430 Yoshida et al., the machine English translation provided herewith being referenced below.

The discussion of paragraph 3 above is repeated here.

Yoshida does not describe the solvents of the instant claim 3.  Yoshida exemplifies methyl ethyl ketone.
It would have been obvious to one of ordinary skill in the art at the time of the instantly claimed invention to use methyl propyl ketone of the instant claim 3 as the solvent of the above discussed method of Kentaro in view of Yoshida because Kentaro, claim 2 claims the instantly claimed ketones, Yoshida exemplifies methyl ethyl ketone, methyl propyl ketone is an adjacent homolog of the exemplified methyl ethyl ketone, “and the like” after “methyl ethyl ketone” of Yoshida, page 4, line 108 is taken as encompassing similar solvents to methyl ethyl ketone, of which methyl propyl ketone is expected to be most like methyl ethyl ketone due to its adjacent homolog relationship thereto, and methyl propyl ketone would have been expected to perform similarly to the exemplified methyl ethyl ketone of Yoshida due to its similar structure to methyl ethyl ketone of Yoshida.  See MPEP 2144.09    Close Structural Similarity Between Chemical Compounds (Homologs, Analogues, Isomers) [R-10.2019], including “I.    REJECTION BASED ON CLOSE STRUCTURAL SIMILARITY IS FOUNDED ON THE EXPECTATION THAT COMPOUNDS SIMILAR IN STRUCTURE WILL HAVE SIMILAR PROPERTIES
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c).”


5.      Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-030821 Kentaro et al. in view of JP S63-101430 Yoshida et al., the machine English translation provided by the applicant and the machine English translation of JP S63-101430 Yoshida et al. provided herewith being referenced below.

     The discussion of the disclosure of Yoshida of paragraph 3 above is repeated here.

      Kentaro discloses mixing polytetrafluoroethylene resin dispersion and a dispersion of carbon nanomaterial, including carbon nanotubes, by dispersing the polytetrafluoroethylene in solvent and dispersing the carbon nanomaterial in solvent.  The solvent may be methyl ethyl ketone.  See Kentaro, the abstract, claims 1-3, particularly claim 3, claim 10, noting the volume resistivity, and paragraphs [0003], [0007], [0008], [0010], noting the particle diameters falling within the 

     Kentaro, paragraph [0050] exemplifies methyl ethyl ketone, which falls within the scope of the instantly claimed ketone-based solvent.  The amounts of CNT (carbon nanotube) of Kentaro, paragraph [0050] falls within the scope of the instant claims 2.  The exemplified carbon nanotubes of Kentaro, paragraph [0050] fall within the scope of the instantly claimed carbon nanomaterials including the carbon nanotubes of the instant claims 4 and 8-10.  The exemplified particle sizes of Kentaro, paragraph [0050] of 1 and 25 micrometers falls within the scope of the instantly claimed average particle diameters of the fine powder.  The exemplified volume resistivity of Kentaro, paragraph [0050] falls within the scope of the instant claim 6.  

      Kentaro does not describe the instantly claimed first step.
      It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the polytetrafluoroethylene particles of Kentaro’s polytetrafluoroethylene resin dispersion by pulverizing polytetrafluoroethylene made by emulsion polymerization in ketone-based solvent at temperatures of 20⁰ C or less because Kentaro does not limit how they make their polytetrafluoroethylene resin dispersion, Yoshida discloses making polytetrafluoroethylene resin dispersions from polytetrafluoroethylene made by emulsion polymerization at page 3, lines 75-79 and page 4, lines 105-106, Yoshida, page 3, lines 80-82, 


Kentaro does not describe the solvents of the instant claims 3 and 7.  Kentaro and Yoshida exemplify methyl ethyl ketone.
It would have been obvious to one of ordinary skill in the art at the time of the instantly claimed invention to use methyl propyl ketone of the instant claims 3 and 7 as the solvent of the above discussed method of Kentaro in view of Yoshida because Kentaro and Yoshida exemplify methyl ethyl ketone, methyl propyl ketone is an adjacent homolog of the exemplified methyl ethyl ketone, “and the like” after “methyl ethyl ketone” of Yoshida, page 4, line 108 is taken as encompassing similar solvents to methyl ethyl ketone, of which methyl propyl ketone is expected to be most like methyl ethyl ketone due to its adjacent homolog relationship thereto, and methyl 
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c).”

6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PATRICK D NILAND/Primary Examiner, Art Unit 1762